PER CURIAM.
Curtis Ruff appeals his convictions and sentences for conspiracy to traffic in cocaine 400 grams or more, trafficking in cocaine 400 grams or more, possession of a structure for the purpose of trafficking in a controlled substance, and unlawful use of a two-way communication device. We affirm the convictions and sentences but remand the case to correct a scrivener’s error. The judgment entered indicates that Ruff pleaded nolo contendere to each of these counts when he was actually adjudicated guilty on these four counts following a jury trial. Therefore, we remand the case to the trial court to correct the judgment accordingly.
AFFIRMED and REMANDED, with directions.
TORPY, WALLIS and LAMBERT, JJ., concur.